Citation Nr: 0634091	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for a low back disorder.  

2.	Service connection for post-traumatic stress disorder 
(PTSD) (claimed as depression/anxiety).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1969 to March 
1971.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.     


FINDINGS OF FACT

1.	The veteran's low back disorder is not related to service.  

2.	The veteran's diagnosed PTSD and depression are not 
related to service.  


CONCLUSIONS OF LAW

1.	A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.	PTSD and depression were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD (claimed 
as depression/anxiety) and a low back disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in June 2004.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the elements comprising service connection claims 
and the evidence needed to substantiate such claims, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  In the letter, the RO advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  And 
the RO submitted the letter to the veteran prior to the 
initial adjudication of this claims in October 2004.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
In the June 2004 letter, the RO did not provide the veteran 
with information regarding disability evaluations and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  As will be 
noted below, the veteran's service connection claims will be 
denied.  For these claims, the veteran cannot be prejudiced 
because no disability evaluation or effective date will be 
assigned - notification on such matters would ultimately 
prove to be of no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the June 2004 
letter from VA.        

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  The RO obtained VA and 
service medical records relevant to this appeal.  The Board 
particularly notes the RO's efforts in seeking records 
relating to the veteran's claimed in-service assault by 
stabbing.   

The Board also notes that VA did not provide the veteran with 
compensation examinations for his claims.  Nevertheless, the 
Board finds compensation examination unnecessary here.  A VA 
medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating his service connection claims.  Conducting a 
medical examination for purposes of rendering an opinion 
would serve no purpose in this case.  There is no evidentiary 
foundation for such.  The record contains no medical evidence 
indicating that the veteran incurred either a low back or a 
psychiatric disorder during service.  There is no medical 
evidence indicating that he incurred any of the disorders to 
a compensable degree within one year following discharge.  
And there is no medical evidence that he manifested a 
continuity of symptomatology from discharge in 1971 to 2004 
when VA medical records indicate he manifested symptoms 
associated with the disorders underlying his claims.    

As such, there is no factual predicate on which an examiner 
could base a nexus opinion connecting any current disorder to 
past active service that ended over 35 years ago.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Given 
these facts, the Board finds that no reasonable possibility 
exists that medical examination and opinion would aid the 
veteran in substantiating his service connection claims here.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), 
McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. June 5, 
2006), Duenas, supra.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

The veteran claims that another service member stabbed him in 
the back during active service, and that this incident caused 
him a current low back disorder and current PTSD (claimed as 
depression/anxiety).  For the reasons set forth below, the 
Board disagrees with his claims.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

In this decision, the Board will address the veteran's 
service connection claims separately.  

	Low Back Disorder 

The Board finds that the medical evidence of record does not 
support the veteran's claim to a current low back disorder.  
The Board notes a March 2004 VA treatment record which found 
"no visible scar on [the veteran's] back."  The Board has 
reviewed VA medical records which reflect the veteran's 
complaints of low back pain.  And the Board has reviewed a 
June 2004 VA medical record that lists low back pain on the 
veteran's "problem list[.]"  But the Board has not found 
any medical evidence in the claims file showing that the 
veteran has a current low back disorder.  Generally, VA does 
not find service connection for symptoms alone, such as 
musculoskeletal pain, without an identified basis for those 
symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. West, 239 F.3d 1356 (Fed. Cir. 
2001).  

As such, given the lack of evidence of a current disability, 
the first element of Pond cannot be established for this 
claim.  Pond, 12 Vet. App. at 346; 38 C.F.R. § 3.303.  The 
Board notes that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . .  In the absence 
of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  And 
the Board notes in this regard that it is the veteran's 
responsibility to support his claim.  See 38 U.S.C.A. 
5107(a).    

Nevertheless, even if the first Pond element were established 
here, the second and third elements of Pond are 
unestablished.  

As to the second element, there is an absence of evidence 
indicating that the veteran had a chronic back disorder in 
service.  The Board does note a July 1970 service medical 
record reflecting in-service treatment for a "small 
laceration" on the veteran's lower back.  But a subsequent 
entry in the service medical records indicates that sutures 
in the back were removed and that the wound was "well 
healed[.]"  Moreover, the veteran's discharge report of 
medical examination is entirely negative for a low back 
injury or disorder.    

The Board also notes that the earliest medical evidence of a 
post-service low back disorder is found in the complaints of 
back pain reflected in the June 2004 VA treatment records in 
the claims file.  These records are dated over 33 years 
following discharge.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 
(1992) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the Board notes that the earliest claim of 
service connection for this disorder was received in the May 
2004 service connection claim, also dated over 33 years 
following service.      

In sum, the record contains no medical evidence of a chronic 
in-service low back disorder, of the development of such a 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of such a disorder in 
the first several years following service.  As such, the 
record does not show that the veteran incurred a low back 
disorder during service.  The second Pond element is 
unestablished here therefore.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309; Pond, 12 Vet. App. at 346. 

And the Board finds the third element of Pond unestablished 
because there is no medical evidence of record of a nexus 
between the veteran's claimed in-service low back disorder 
and the claimed current low back disorder.  Pond, 12 Vet. 
App. at 346. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	PTSD 

As noted, the veteran also claims to have current PTSD (and 
depression/anxiety) from the claimed in-service stabbing 
incident.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
applicable regulatory criteria, which is: a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 
4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV as the governing 
criteria for diagnosing PTSD.  A claimed non-combat stressor 
must be verified.  Further, the veteran's uncorroborated 
testimony is not sufficient to verify a non-combat stressor.  
Cohen, 10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

In this matter, the preponderance of the evidence indicates 
that the veteran is a non-combat veteran.  The service 
records in the claims file indicate that he did not serve 
outside the continental United States.  He has not been 
awarded the Purple Heart or Combat Infantryman's badges.  He 
has not been reported as having served in combat.  He has not 
claimed to have served in combat.  As such, to sustain his 
PTSD service connection claim, the record must demonstrate 
that the veteran currently has PTSD.  The record must contain 
evidence that verifies his claimed non-combat stressors.  And 
the record must contain medical evidence linking a verified 
stressor with the current PTSD diagnosis.  38 C.F.R. § 
3.304(f); Cohen, 10 Vet. App. at 146-47.  

The record contains evidence that the veteran has been 
diagnosed with PTSD.  March 2004 VA treatment notes indicate 
that a clinical social worker diagnosed the veteran with PTSD 
and depression.  As no medical evidence counters these 
diagnoses, the Board finds that, for purposes of this 
decision, the evidence does not preponderate against the 
veteran's claim that he currently has PTSD and depression.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

With the current evidence of record, however, the veteran's 
claimed stressor cannot be verified.  Despite the RO's 
thorough assistance, the veteran has not submitted evidence 
showing that a service member stabbed him in his back.  The 
obtained service medical records and service records do not 
reflect such an incident either.  Hence, the record contains 
no corroborating evidence showing that the veteran underwent 
the stressful experience he describes.  The Board again notes 
that it is ultimately the veteran's responsibility to support 
his claim.  See 38 U.S.C.A. 5107(a)

Finally, though the veteran has been diagnosed with PTSD, 
there is no medical evidence of record that links the PTSD 
with the claimed stressor.  As a non-combat veteran, the 
veteran's uncorroborated testimony that he experienced a 
stressor that caused his current PTSD is not sufficient to 
form the basis of a service connection finding here.  See 38 
U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2005).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions as to etiology or 
diagnosis).  
         



As the preponderance of the evidence is against the veteran's 
PTSD service connection claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (2002); Gilbert, supra.  


ORDER

1.	Service connection for a low back disorder is denied.  

2.	Service connection for PTSD (claimed as 
depression/anxiety) is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


